Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 10, 13 – 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Slack (Handling user interaction in your Slack apps | Slack", 3 December 2020 (2020-12-03), XP055848722, https://web.archive.org/web/20201024232625/https://api.slack.com/interactivity/handling) in view of Kim (US-20210119944-A1), Abraham (US-20200259891-A1), and Bowman-Amuah (US-6954220-B1).
	Regarding claim 1, Slack shows one or more non-transitory computer-readable media storing computer- executable instructions that, when executed by a processor, perform a method for providing reusable functions within a group-based communication system, the method comprising:	receiving, from a first user of a first organization (the implicit user following the instructions of the instructions beginning on pg. 1), a first function definition for a first function the first function definition comprising one or more trigger conditions for the first function (pg. 4, discussing “slash commands” for triggering an app);	invoking the first function (pg. 11, where a function can be invoked to “do, well, anything” such as “query and update an external service”) responsive to a trigger from a group-based communication system (pg. 1, Slack itself is such a system) application (pg. 5, the app can “receive and process interaction payloads”); 	receiving a callback including one or more return values for the first function (pg. 5, see the “acknowledgement response”, e.g., an “HTTP 200 OK” and pg. 6 where a, e.g., “text” type response type is supported as well as an “HTTP POST” made to a URL with a “message payload in the HTTP body”) after execution of the first function based on an asynchronous request (pg. 4 discussing an interaction payload sent to a “request URL in an HTTP POST request”); and 	Slack does not show a second function definition for a second function, the second function definition comprising one or more trigger conditions for the second function.	Kim shows a second function definition for a second function, the second function definition comprising one or more trigger conditions for the second function ([143,147,172]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the group chat and function invocation environment of Slack with the multiple chatbots of Kim in order to enable more sophisticated user/bot interaction and support additional types of bot-provided services.	Slack in view of Kim do not show receiving, from a second user of a second organization distinct from the first organization, a function definition.	Abraham shows receiving, from a second user of a second organization distinct from the first organization, a function definition ([38]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication and bot infrastructure provided by Slack in view of Kim with the multiple organizations supported by Abraham’s bot infrastructure, facilitating work re-use thus improving efficiency across organizational boundaries.	Slack in view of Kim and Abraham, while supporting interaction between multiple bots (Kim, Fig. 6, [68-69,111-113]), do not explicitly show responsive to receiving the one or more return values, invoking the second function with function parameters associated with the one or more return values.	Bowman-Amuah shows responsive to receiving the one or more return values, invoking the second function with function parameters associated with the one or more return values (Abstract, col. 40 line 44 – col. 41 line 40).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication and bot infrastructure provided by Slack in view of Kim and Abraham with the nested function invocation support of 	Bowman-Amuah in order to better leverage information exchange between the multiple service providing bots, facilitating more advanced bot-supported behaviors.	Regarding claim 2, the above combination suggests wherein at least one of the first function and the second function performs a write to a group-based communication system table (Slack, pg. 7, e.g., the “Thanks for your request” response that it posted).	The above combination does not show all of: wherein at least one of the first function and the second function performs a write to a group-based communication system table, and wherein the group-based communication system table is one of a plurality of tables associated with the group-based communication system application.	Kim shows wherein at least one of the first function and the second function performs a write to a group-based communication system table ([124,136,158]), and wherein the group-based communication system table is one of a plurality of tables associated with the group-based communication system application ([79-82]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above combination with the communication and state tracking of Kim in order to ensure the services provided by the bots utilize available contextual information, improving the quality of the bot’s responses.	Regarding claim 3, the above combination shows wherein each table (Kim, [79-82] discussing storing app/bot behavior, user context, etc., and suggesting storage in tables in [99]) of the plurality of tables associated with the group-based communication system application includes a respective plurality of data types for interaction with the reusable functions (Slack, discussing the “type” field which supports distinguishing between “different types of payload” for the developed app).
Regarding claim 6, the above combination shows wherein the first function is invoked with function parameters obtained by performing a read from the group-based communication system table (Abraham, [47-49,71]).
Regarding claim 7, the above combination shows retrieving a value from a persistence table based at least in part on one or more arguments for the first function collected during a triggering event associated with the one or more trigger conditions of the first function (Abraham, [43,45-46] where current context and utterance information is passed as input to a compatible bot, the bot selected based on both bot and contextual properties).	Regarding claim 8, the limitations of said claim are addressed in the analysis of claim 1.
Regarding claim 9, the limitations of said claim are addressed in the analysis of claim 2.
Regarding claim 10, the limitations of said claim are addressed in the analysis of claim 3.
Regarding claim 13, the limitations of said claim are addressed in the analysis of claim 6.
Regarding claim 14, the limitations of said claim are addressed in the analysis of claim 7.
	Regarding claim 5, Slack shows a system for providing functions within a group-based communication system, the system comprising a method for providing reusable functions within the group-based communication system (pg. 1 discussing Slack apps in the Slack group-based communication system), the method comprising:	receiving, from a first user of a first organization (the implicit user following the instructions of the instructions beginning on pg. 1), a first function definition for a first function the first function definition comprising one or more trigger conditions for the first function (pg. 4, discussing “slash commands” for triggering an app);	invoking the first function (pg. 11, where a function can be invoked to “do, well, anything” such as “query and update an external service”) responsive to a trigger from a group-based communication system (pg. 1, Slack itself is such a system) application (pg. 5, the app can “receive and process interaction payloads”); 	receiving a callback including one or more return values for the first function (pg. 5, see the “acknowledgement response”, e.g., an “HTTP 200 OK” and pg. 6 where a, e.g., “text” type response type is supported as well as an “HTTP POST” made to a URL with a “message payload in the HTTP body”) after execution of the first function based on an asynchronous request (pg. 4 discussing an interaction payload sent to a “request URL in an HTTP POST request”); and 	Slack does not show a data store associated with the group-based communication system; and at least one processor programmed to execute functions;	a second function definition for a second function, the second function definition comprising one or more trigger conditions for the second function.	Kim shows a data store associated with the group-based communication system ([31,46]); and at least one processor programmed to execute functions (Fig. 2);	a second function definition for a second function, the second function definition comprising one or more trigger conditions for the second function ([143,147,172]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the group chat and function invocation environment of Slack with the multiple chatbots of Kim in order to enable more sophisticated user/bot interaction and support additional types of bot-provided services.	Slack in view of Kim do not show receiving, from a second user of a second organization distinct from the first organization, a function definition.	Abraham shows receiving, from a second user of a second organization distinct from the first organization, a function definition ([38]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication and bot infrastructure provided by Slack in view of Kim with the multiple organizations supported by Abraham’s bot infrastructure, facilitating work re-use thus improving efficiency across organizational boundaries.	Slack in view of Kim and Abraham, while supporting interaction between multiple bots (Kim, Fig. 6, [68-69,111-113]), do not explicitly show responsive to receiving the one or more return values, invoking the second function with function parameters associated with the one or more return values.	Bowman-Amuah shows responsive to receiving the one or more return values, invoking the second function with function parameters associated with the one or more return values (Abstract, col. 40 line 44 – col. 41 line 40).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication and bot infrastructure provided by Slack in view of Kim and Abraham with the nested function invocation support of 	Bowman-Amuah in order to better leverage information exchange between the multiple service providing bots, facilitating more advanced bot-supported behaviors.
	Regarding claim 16, the limitations of said claim are addressed in the analysis of claim 2.
Regarding claim 17, the limitations of said claim are addressed in the analysis of claim 3.
Regarding claim 20, the limitations of said claim are addressed in the analysis of claim 6.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Slack in view of Kim, Abraham, and Bowman-Amuah as applied to claim 3, 10, and 17 above, further in view of Bolt (Slack - Bolt for JavaScript, 3 December 2020 (2020-12-03), XP055848725, URL:https://web.archive.org/web/20201203044650/httos://slack.dev/bolt-js/concepts). 
	Regarding claim 4, the above combination shows claim 3, including table-based storage (Kim, [99]) and event data associated with a triggering event (Slack, pg. 5, see “context of the information” and Kim, [79-82]))	The above combination does not show storing a set of function related information including one or more arguments and one or more return values.	Bolt shows a set of function related information including one or more arguments and one or more return values (pg. 43, see “Parameters” and “Return type”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above combination with the method information of Bolt in order to provide a clear and well defined mechanism for users interacting with bots and bots interacting with each other.
	Regarding claims 11 and 18, the limitations of said claim are addressed in the analysis of claim 4.


	
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Slack in view of Kim, Abraham, and Bowman-Amuah as applied to claim 3, 10, and 17 above, further in view of Cheru (US-20190370237-A1).
Regarding claim 5, the above combination shows claim 2, including performing a write to the group-based communication system table (Slack, pg. 7, bottom and Kim, [124,136,138]).	The above combination does not show triggering a validation function responsive to performing a write.	Cheru shows triggering a validation function responsive to performing a write ([73]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above combination with the data validation of Cheru in order to ensure reliable and consistent data logging and communication.
Regarding claims 12 and 19, the limitations of said claim are addressed in the analysis of claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:	Plumb (US-20170289069-A1)	Cleaver (US-20220198531-A1)	Sagar (US-20170366621-A1)	Aguilera (US-9417938-B2)	Whitten (US-20210132960-A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/             Primary Examiner, Art Unit 2442